Citation Nr: 1726898	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for the period prior to January 14, 2015, and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967, which included service in the Republic of Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal of a rating decision in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified that the Veterans Law Judge who conducted his hearing was no longer at the Board and was offered a new hearing.  IN May 2017, he informed the Bard that he did not want a new hearing.  

These matters were previously before the Board in September 2013.  The Board remanded the matters for further development.  In a rating decision dated March 2015 the RO increased the Veteran's PTSD disability rating to 70 percent and assigned an effective date of January 14, 2015, the date of the VA examination establishing the basis for the increase.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the period on appeal, prior to March 23, 2010 the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the period on appeal, since March 23 2010, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.

3.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest total social and occupational impairment.

4.  The Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to March 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating of 70 percent disabling, and no higher, for PTSD have been met for the period beginning February 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2016).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Additionally, the Board is satisfied that there has been substantial compliance with the September 2013 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a higher evaluation for PTSD. The Veteran's psychiatric condition is evaluated pursuant to Code 9440.  38 C.F.R. § 4.130.

Under DC 9440, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

November 2008 VA treatment records indicate that the Veteran was seen for an assessment regarding medication management and supportive counseling.  The Veteran reported no changes in mood but did report trouble with sleeping, combat related nightmares and occasional flashbacks, decreased energy and concentration, decreased appetite, hypervigilance, hearing occasional voices, and re-experiencing.  The Veteran's primary problem was identified as the nightmares.  He denied any exaggerated response to startling instances.  A mental status exam was conducted with the only abnormal results identified as depressed mood, blunted affect, isolative interests, nightmares, and flashbacks.  The treatment plan indicates that the Veteran's Citalopram (an antidepressant) was increased to 40mg per day, Trazodone was discontinued, and the Veteran was started on Amitriptyline at 25mg as a sleep aid.  The physician also provided that they would consider Prazosin to treat the Veteran's nightmares if the Amitriptyline was not effective.  The Veteran denied feelings of hopelessness or thoughts of suicide and was assigned a GAF score of 45.

The Veteran submitted a statement in January 2009 regarding his PTSD.  He stated that he felt he was "slipping into the past" and that he had been waking throughout the night more frequently with "cold sweats, heart thumping, and feeling that [he did] not belong where ever [it was] that [he was] at that moment."  A January 2009 initial clinical assessment from Helping Hands Counseling Center, LLC.  The Veteran's symptomatology was noted to include issues with sleep, circumstantial thought process, depressed mood, hopeless thought content, and blunted affect.

A VA examination was conducted in February 2009. The examiner, a licensed clinical psychologist, opined that the Veteran continued to experience symptoms of PTSD, previously identified above, which had not responded to consistent treatment.  The examiner classified the Veteran's level of impairment in social and occupational functioning as moderate to severe and stated that his PTSD symptoms affected his ability to pursue social activities and relationships.

VA treatment records from February 2009 indicate that the Veteran had noticed very little difference in his symptoms despite his medications.  Regular combat-related nightmares continued and the Veteran provided that he had begun sleeping on the floor due to several falls from the bed caused by the "sweating and jumping" reactions to his nightmares.  The Veteran and his wife were not getting along and slept in separate bedrooms.  The Veteran spent most of his time alone, avoided movies or crowds, and was startled by any loud noises.  A mental status examination revealed rational thought content, no suicidal or homicidal ideation, and no memory or judgement issues.  The Veteran's nightmares were described as a significant problem and Prazosin was added to his medications.  With regard to the Veteran's depression levels he reported episodes of depression or hopelessness during the previous month as well as little interest or pleasure in doing things. 

In February 2009 the RO in Columbia, South Carolina, issued a rating decision increasing the Veteran's PTSD rating from 30 percent to 50 percent disabling based upon the February 2009 VA examination and assigned an effective date of December 9, 2008, the date of the Veteran's increased rating claim.

April 2009 VA mental health treatment records provide that the Veteran was seen with complaints of memory problems, sleep, an increase in flashbacks and frustration.  The Veteran stated that the present, at the time, political state and wars were bothering him.

Private medical records from Helping Hands Counseling Center, LLC dated between February and May 2009 provide on-going counseling related to the Veteran's PTSD.  During that time period the Veteran presented with sleep issues, anxiousness, blunted and soft affect, depression and sadness, helplessness and hopelessness, and circumstantial thought process.

May 2009 VA mental health treatment records provide that the Veteran's current medications, at the time, were not having the desired effects on his anxiety and irritability or problems with sleep.  Specific to sleep the Veteran was noted to get two to three hours per night with "vivid upsetting nightmares of combat."  Abnormal findings in the mental health examination and symptom review included depression, mildly constricted affect, fatigue, irritability and anger, anxiety, and nightmares.

VA psychotherapy treatment records from July 2009 provide that the Veteran feared becoming angry and hurting someone due to stress and as a solution resorted to avoiding others.  The Veteran also described experiencing emotional avoidance in that "things that once mattered no longer mattered" which caused problems with his familial relationships.  Depression symptoms remained with lack of energy, hopelessness, difficulty sleeping, and re-experienced combat events which the examiner noted the Veteran appeared to experience during pauses during the evaluation.  The Veteran's intrusive thoughts were described as being caused by noise triggers and itchy feet.  His wife was noted to be responsible for almost all of his interactions with the public, including shopping and speaking on the telephone, and the Veteran claimed only one good friend.  The Veteran was also noted to have a routine of checking the house every two hours.  Continued problems with sleep were evident, as the Veteran reported sleeping only two hours per night with nightmares every night.  The Veteran denied suicidal ideations but based this on his religious beliefs that prevented him from considering it.

August 2009 VA treatment records indicate that the Veteran attended the MHSL Stress and Anger Management Group.  The therapy sessions do not contain many significant findings but do note the Veteran's receptiveness to the sessions despite ongoing anger and concerns.  The Veteran continued group therapy sessions through the VA with a service connected combat veterans group from August 2009 to February 2010.  The Veteran's symptoms of depression, anxiety, nightmares and flashbacks, and sleep problems persisted.

A letter from a VA clinical psychologist was submitted on behalf of the Veteran in January 2010.  The letter characterized the Veteran's PTSD as "chronic and severe" and the psychologist also stated that he "considered [the Veteran] to be totally and permanently disabled by his PTSD."  The symptoms experienced by the Veteran and identified by the psychologist included depression, anxiety, combat related nightmares and flashbacks, avoidance and isolative behavior, hypervigilance with exaggerated startle response, diminished capacity to establish and maintain social relationships or activities, and poor capacity for stress and a low threshold for anger.

The Veteran was afforded a VA examination for PTSD in March 2010.  The examination provided that the Veteran presented with a blunted affect spontaneous speech, mildly impaired attention and memory, and no suicidal or homicidal ideation.  A detailed history of the Veteran's PTSD symptomatology was provided as well.  The examiner opined that the Veteran displayed moderate to severe impairment of functioning due to his PTSD symptoms, which included moderate to severe impairment in occupational and social functioning.  The examiner described the Veteran's current symptomatology as manifesting with three to four hours of sleep daily with problems initiating and maintaining, nightly nightmares, weekly night sweats, intrusive daily thoughts, multiple weekly flashbacks, hypervigilance, exaggerated startle response to loud noise, difficulty with public crowds, depression, helplessness, decreased socialization, and avoidance of others due to anger.

The Veteran had regular mental health visits and communications with the VA for the purposes of medication management between June 2010 and December 2010.  Reported symptoms remained consistent, with nightmares and sleep difficulty, hypervigilance, and isolation being the primary manifestations.  The Veteran's GAF score consistently stayed in the low 50's.

The Veteran provided testimony at a Travel Board hearing before a Veterans Law judge in May 2011.  The Veteran testified about his PTSD symptoms which were consistent with those previously reported.  He did, however, state that his symptoms had become worse since the March 2010 VA examination.  As an explanation the Veteran provided that his sleeping habits had really changed and that he had "a lot of flashbacks as far as things that . . . happened in Vietnam."  The Veteran also testified about his retirement.  He worked as an investment banker for Goldman Sachs for 25 years, but chose to retire due to an inability to withstand the crowds he was exposed to in the trading area. 

VA mental health treatment records from February 2012 indicate that the Veteran experienced an increase in anxiety, edginess, and hypervigilance over the previous months, possibly due to confinement to his home and running out of medications.  Suicidal and homicidal ideations were denied and a suicide screening came back negative. A GAF score of 55 was assigned.  VA treatment records also indicate on-going group PTSD therapy sessions through February and April 2012.  VA mental status examination results from March 2013 indicate symptoms consistent with the previous reports, with sleep remaining broken due to nightmares and irritability and anxiety during the day.  No suicidal or homicidal ideations noted.

In May 2012 the Veteran was seen at the VA with the same symptoms despite an increase in medications, anxiety and nightmares specifically were continual struggles.  His mood was noted to be anxious with constricted affect.  Group therapy sessions continued in May through July 2012.  Jul 2012 VA treatment records indicate that the Veteran had trouble with the fireworks on the Fourth of July but denied any major changes since the last visit.  

In October 2012 VA treatment records indicate a note from the attending psychiatrist treating the Veteran.  The psychiatrist provided that the Veteran continued to isolate himself "due to his irritability and difficulty with tolerating noise and crowds."  The Veteran's impaired sleep and frequent nightmares were noted but physical manifestations of his symptoms were also noted, specifically nausea due to intrusive memories of being made to dispose of human waste.  The psychiatrist finally opined that the Veteran's symptoms had remained prevalent "despite consistent and assertive treatment," and that the Veteran will therefore likely continue to struggle.

VA group therapy continued on a monthly basis through the end of 2012 and throughout 2013.  In January 2013 the Veteran reported feeling "about the same" as his previous visit.  Increase in medication had aided sleep slightly but periods of significant irritability during the day and isolation continued.  A GAF score of 51 was provided.  In March 2013 the Veteran had a mental health visit at the VA reporting that his nightmares had increased in frequency and intensity in the prior two to three weeks.  The Veteran did not indicate any increase in his daytime symptoms and provided that he had been fighting off a fever recently.  The attending psychiatrist explained that fever may disrupt his medication metabolism and affect sleep cycles.  A June 2013 VA mental health visit indicated no changes in the Veteran's symptomatology. 

September 2013 VA mental health records indicate that the Veteran's intrusive thoughts had increased.  A particular disturbing memory of an attack on his camp has resurfaced with no explanation.  Stress was identified as a factor that increases symptoms for the Veteran.  His PTSD symptoms were described as "significant" although he did not have any cognitive impairments or history of psychosis.  VA records reflect that the Veteran's group therapy continued on a monthly basis from September 2013 through January 2015.  Periodic VA mental health visits over that time revealed consistent symptoms as previously reported.

A VA examination for PTSD was conducted in January 2015.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This determination was based upon the Veteran's symptoms identified as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like settings.  Other findings identified the Veteran's PTSD as manifesting with distressing intrusive thoughts and memories, avoidance in both thoughts and external stimuli associate with distressing memories, negative emotional state and detachment, and irritable behaviors marked by hypervigilance and exaggerated startle responses.  The examiner also opined on the impact of the Veteran's PTSD on his ability to work stating "for the last seven to eight years this Vet[eran] has been unable to withstand the normal demands and stresses of the work environment" and "[i]t is highly unlikely that he could effectively maintain working an [eight] hour day or a 40 hour week."

Based on a review of the complete record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a disability rating of 70 percent, but no higher, for PTSD from March 23, 2010, the date of the VA examination.  A rating in excess of 50 percent is not warranted prior to that date.  

The Veteran's PTSD is currently rated as 70 percent since January 14, 2015, 50 percent since December 9, 2008, and 30 percent prior to December 9, 2008.  It was based on the findings of the February 2009 VA examination that the RO increased the Veteran's, then current, rating from 30 percent to 50 percent disabling.  It is notable that the Veteran's PTSD symptoms, while described as moderate to serve, did not include the level of isolation, irritability, avoidance, and although he did report being startled by noise the exaggerated startle response indicated in later examinations did not appear to be present at the time.  

Symptoms appear to begin to worsen and increase in the VA treatment records following the February 2009 VA examination.  Specifically, these records reveal the appearance of an increase in sleep disturbances, intrusive thoughts and nightmares, and manifesting symptoms of irritability and anger, anxiousness, and exaggerated responses.  The January 2010 letter from a VA psychologist is particularly probative of the Veteran's increase in severity of his PTSD symptoms.  In the March 2010 VA examination the examiner's findings confirmed this development in the Veteran's symptomatology yet still characterized the impact of the Veteran's PTSD as moderate to severe.  In the Board's determination the Veteran's PTSD had, at this point, shifted to the severe end of that assessment. 

Between the March 2010 VA examination and the January 2015 VA examination the Veteran had consistent group therapy and periodic mental health visits associated with his medicine management.  These records reveal symptoms that are relatively consistent with the findings of the March 2010 VA examination, with slight deviations attributable to various life events, such as stress and the death of a pet or family member.  The Veteran's testimony in May 2011 that his PTSD had become worse is what prompted to the Board to obtain a new VA examination in January 2015.  

The findings of the January 2015 VA examination were used by the RO as a basis to increase the Veteran from 50 to 70 percent disabling, effective the date of the examination.  The findings include distressing intrusive thoughts and memories, avoidance in both thoughts and external stimuli associate with distressing memories, negative emotional state and detachment, and irritable behaviors marked by hypervigilance and exaggerated startle responses.  On the attached symptoms checklist the following were noted; depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like settings.  

While there are differences in the specific documentation of the Veteran's disability picture between the January 2015 and March 2010 VA examinations, the symptoms experienced by the Veteran appear to be of similar nature, frequency, and severity and the disability picture more nearly approximates the criteria required for a 70 percent rating for PTSD at the time of the March 2010 VA examination.  Without evidence of total occupational and social impairment the criteria for a 100 percent rating are not met.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

During the period on appeal, the Veteran was in receipt of service connected benefits for PTSD, evaluated as 50 percent disabling prior to January 14, 2015 and 70 percent thereafter.  With the Board's current decision that evaluation is adjusted to 50 percent disabling prior to March 23, 2010 and 70 percent thereafter.

In his May 2011 testimony the Veteran provided that he had retired from his position as an investment banker in 1993.  The Veteran stated that he left his position due to an inability to deal with the "screaming and yelling" associated with the trading floor which caused him to have problems with his co-workers. 

The Veteran's VA examination conducted January 2015 contains an opinion on his ability to work which provided that the Veteran had been unable, over the last seven to eight years, to cope or deal with the daily stresses and demands that would come with an eight our day or 40 hour work week due to his PTSD.  

The Board finds that the Veteran's service connected PTSD render him unable to obtain and retain substantially gainful employment.  The Veteran has reported that he was unable to work due to his inability to cope with the environment of his previous career and a VA examiner has opined that it is highly unlikely that the Veteran would be able to maintain the hours that are generally accepted as a full work day or work week.  These inabilities are all attributable to his PTSD for which he is in receipt of service connected benefits.  As the Veteran's disability causes psychological difficulties that render him with occupational and deficiencies in most areas the Board finds that the Veteran is unemployable and the claim for TDIU is granted.


ORDER

Entitlement to a rating in excess of 50 percent prior to March 23, 2010 for PTSD is denied.

Entitlement to a rating of 70 percent, but no higher, since March 23, 2010 for PTSD is granted.

Entitlement to a TDIU is granted.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


